ON PETITION FOR REHEARING
PER CURIAM.
By petition for rehearing it has been brought to the attention of the Court that appellant had in fact instituted its action within the one year period prescribed under Section 84.23(3), Florida Statutes, 1961, F.S.A. This being so, that part of our original opinion dealing with the portion of the suit against the appellee, H. J. High Construction Company, is based upon an erroneous premise and must be withdrawn. We have reexamined the case in this revised light.
We are of the view that when the surety bond was posted pursuant to Section 84.-24(2), Florida Statutes, 1961, F.S.A., the equitable lien against the real estate became substituted with the obligation of the principal and surety on the bond so that any default which would support a suit to foreclose the lien would, by operation of law, be converted to a cause of action against the obligors on the bond. Thus, the proceedings against High may properly lie on the law side of the court, and the trial court should give consideration to such transfer as provided in Rule 1.39, F.R.C.P.
Accordingly, our opinion filed August 4, 1964, is-recalled and in lieu thereof is promulgated the “Revised Opinion” attached hereto.
Otherwise the petition for rehearing is denied.
It is so ordered.
WILLIS, BEN C., Associate Judge, STURGIS, C. J., and RAWLS, J., concur.